Title: From George Washington to the Georgia Society of the Cincinnati, 13 May 1791
From: Washington, George
To: Georgia Society of the Cincinnati

 

Gentlemen,
[Savannah, c.13 May 1791]

Your congratulations on my arrival in this State are received with grateful sensibility—your esteem and attachment are replied to with truth and affection.
Could the praise of an individual confer distinction on men whose merits are recorded in the independence and sovereignty of their country, I would add, with grateful pride, the tribute of my testimony to the public acknowledgement—I would say how much you had atchieved, how much you had endured in the cause of freedom—Nor should my applause be confined to the military virtues of your character—With the endearing epithet of gallant brother soldiers, your civic worth has connected the respectable title of deserving fellow-citizens—Your conduct in war commanded my esteem, your behaviour in peace exacts my approbation.
My opinions will ever do justice to your merits, my heart will reciprocate your affection, and my best wishes implore your happiness.

G. Washington

